Knowlton, C.- J.
The petition, recites that the petitioner was duly admitted to practice as an attorney and counsellor at law in the courts of this Commonwealth, and that he was subsequently disbarred by a decree of the Superior Court. He asks that the decree may be vacated, or so far modified as to permit his reinstatement and readmission as an attorney. The order of the Superior Court is as follows: “ Petition of Cornelius P. Sullivan for reinstatement as attorney at law denied without prejudice to his filing another petition of like tenor after July 1, 1906.” The record shows no finding of fact nor any statement of evidence. The only question of law before us is whether, as the petitioner contends, that part of the order which relates to the filing of another petition is illegal.
This petition purports to be founded largely on matters involved in the proceedings at the time of his disbarment, and more than anything else is a petition for a review of those proceedings. If the order stopped with the word “ denied ”, and if a petition founded on the same averments should be hereafter filed, the court might treat the matter as res judicata, and hold that the judgment on this petition was a bar. It was doubtless for the benefit of the petitioner and to relieve him from this effect of the order on a petition filed after July 1, 1906, that the provision as to another petition was added. We do not understand the provision as intended to preclude the petitioner from *427a hearing on the merits, upon a petition filed before July 1,1906, founded on facts not included in the present petition. Doubtless the court could not make an order which would have that effect. We construe this part of the order as wholly favorable to the petitioner, and as free from legal objection.
G. P. Sullivan, (J. M. Sullivan with him,) for the petitioner.
A. I). Bill, for the Bar Association of the City of Boston.

Order affirmed.